Dear Mr. Fonseca:
Your request for an Attorney General's opinion was forwarded to me for research and reply.  Your question is as follows:
May a convicted felon who has received a first-offender pardon possess a firearm for hunting purposes?
La. R.S. 14:95.1 (West 1991) contains the law which answers your question. I have also enclosed a copy of this statute as well as a copy of Attorney General Opinion (A.G.O.) No. 87-371, which helps to further clarify this statute.
In A.G.O. No. 87-371, we explained that a convicted felon is not allowed under La. R.S. 14:95.1 (West 1991) to possess a firearm within ten (10) years of completion of sentence, probation, parole or suspension of sentence. Subsection C (2) of this statute provides an exception to this rule when the convicted felon applies for and receives a permit to possess firearms from the sheriff of the parish in which he lives.  The sheriff has discretion as to whether he grants this permit.
In your situation, it is up to your discretion as to whether you approve a firearm permit for a convicted felon who has received a first-time offender pardon for hunting purposes.  If you choose to do so, the applicant must then apply to the federal Bureau of Alcohol, Tobacco and Firearms for relief from federal firearms disabilities.
Therefore, it is the opinion of this office that a convicted felon who has received a first-offender pardon may possess a firearm for hunting purposes if approved by his local sheriff's office.  However, the individual must then apply to the federal government for relief from federal firearms disabilities.
I hope the foregoing has adequately answered your questions.  If our office can be of further assistance, please do not hesitate to call.  With kind regards, I remain
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: KATHLEEN E. PETERSEN Assistant Attorney General
KEP/jy:0121l